NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-1979-17T1

U.S. BANK NATIONAL
ASSOCIATION, as Trustee
under Pooling and Servicing
Agreement Dated as of December
1, 2006 MASTR Asset-Backed
Securities Trust 2006-NC3 Mortgage
Pass-Through Certificates, Series
2006-NC3, by its attorney in fact,
Ocwen Loan Servicing, LLC,

       Plaintiff-Respondent,

vs.

MICHAEL MCMAHON,

       Defendant-Appellant,

and

ANGELA MCMAHON, husband
and wife, CAPITOL ONE BANK
U.S., N.A., c/o Lyons, Doughtry
& Veldhuis, Mers, Inc., as Nominee
for New Century Mortgage Corporation,

     Defendants.
__________________________________
            Submitted January 8, 2019 – Decided January 30, 2019

            Before Judges Hoffman and Geiger.

            On appeal from Superior Court of New Jersey,
            Chancery Division, Monmouth County, Docket No F-
            010062-12.

            Law Offices of Frederick Coles, III, attorneys for
            appellant (Frederick Coles, III, on the briefs).

            Duane Morris LLP, attorneys for respondent (Jessica A.
            Kolansky, of counsel and on the brief; Brett L.
            Messinger and Stuart I. Seiden, on the brief).

PER CURIAM

      In this mortgage foreclosure case, defendant Michael McMahon appeals

from the final judgment of foreclosure in favor of plaintiff U.S. Bank National

Association, as Trustee under Pooling and Servicing Agreement Dated as of

December 1, 2006 MASTR Asset-Backed Securities Trust 2006-NC3 Mortgage

Pass-Through Certificates, Series 2006-NC3. We affirm.

                                      I.
      On August 14, 2006, defendants Michael McMahon and Angela

McMahon executed and delivered a note to New Century Mortgage Corporation

(New Century) for $320,000. Defendants also executed a mortgage in favor of

Mortgage Electronic Registration Systems, Inc. (MERS), as nominee for New

Century, granting a security interest in their residential property located in

                                                                       A-1979-17T1
                                      2
Matawan. The mortgage was recorded in the Monmouth County Clerk's Office.

MERS assigned the mortgage to U.S. Bank National Association in May 2007,

and the assignment was recorded with the Clerk's Office.          A corrected

assignment was filed in April 2012 to include plaintiff's proper name as the

assignee of the mortgage. Defendants defaulted on the loan in January 2007.

      In June 2012, plaintiff filed this foreclosure action and defendants

removed it to federal court. Ultimately, the Third Circuit remanded the matter

to state court and both sides filed motions for summary judgment. The trial

court granted plaintiff's motion and denied defendant's motion. The trial court

entered a final judgment of foreclosure on October 23, 2017. This appeal

followed.

                                      II.

      On appeal, defendant raises but one argument: that plaintiff lacked

standing to foreclose. We review the grant and denial of summary judgment de

novo. Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 405 (2014).

      Defendants have not paid the mortgage since January 2007 and have no

valid defenses to the foreclosure action. Plaintiff submitted legally competent

evidence to establish its standing to file the foreclosure complaint, the




                                                                       A-1979-17T1
                                      3
borrowers' default, the amount due, and plaintiff's entitlement to a judgment of

foreclosure.

      We have considered defendant's argument and based on our de novo

review, we find it clearly lacks merit. R. 2:11-3(e)(1)(E). We therefore affirm

substantially for the reasons stated by the trial court.

      Affirmed.




                                                                        A-1979-17T1
                                         4